{¶ 39} I concur in the judgment and opinion of the majority and make these observations. The Supreme Court of Ohio in Wilfong, supra, did not have evidence before it that the overtaken vehicle had a turn signal activated. Thus, Wilfong is not directly on point factually. Further,Wilfong was one of the lead cases interpreting the then new comparative negligence statute. Thus, the point in Wilfong was that, arguably, reasonable minds could disagree as to the existence of negligence on both sides. As a *Page 11 
result, Wilfong holds that a jury question remains in any negligence case where there is evidence of arguable negligence on both sides.
 {¶ 40} In the instant case, as no specific statutory violation seems to be controlling, it is up to the jury, under a simple negligence theory, to determine which driver had a greater duty of care and to what extent. Arguably, reasonable minds could disagree. *Page 1